Per Curiam.

Respondent was admitted to the Bar in the First Department on November 26, 1945.
On February 5, 1976, respondent was convicted by his plea of guilty to the crime of attempted criminal possession of stolen property in the first degree to cover Indictment No. *695348-75. On May 6, 1976, it was adjudged that the respondent be sentenced to probation for five years.
The crime of which respondent was convicted is a class E felony pursuant to the revised Penal Law.
The petitioner Association of the Bar of the City of New York seeks to have respondent’s name stricken from the roll of attorneys. Upon his conviction, under the provisions of subdivision 4 of section 90 of the Judiciary Law, respondent ceased to be an attorney and counselor at law (Matter of Donegan, 282 NY 285; Matter of Ginsberg, 1 NY2d 144).
The petition is granted, and respondent’s name is stricken from the roll of attorneys.
Stevens, P. J., Kupferman, Murphy, Lupiano and Capozzoli, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.